McCARTY, J.
I' dissent. This is an action to recover on an insurance policy issued to Peter Anderson, insuring him against accident and against loss of life by accident, in the sum of $1,200, which sum, it is alleged in the complaint, was payable to plaintiff, wife of Peter Anderson. After alleging the corporaté existence of the defendant, and that it was, at the time the policy was issued and at the time this action was commenced, doing an accident insurance business in the State of Utah, plaintiff set forth in her complaint: (1) That on November 1, *891913, the said Peter Anderson accidentally stepped upon a cobblestone or some smooth or round object, and that his left foot slipped and his left ankle was then and there sprained, injured, and fractured, and that as a result of said injuries he died on or about December 13, 1913, and (2) that she is the widow of the said deceased and the beneficiary named in said policy; that she performed all of the conditions of said insurance on her part and gave due notice of the accident and of the death of the said deceased and furnished due and proper proofs thereof to defendant, and prayed judgment against defendant in the sum of $1,200. A copy of the policy is attached to and made a part of the complaint.
The defendant, by its answer, admits the allegations as to its corporate existence and the fact that it was doing business in the state of Utah; admits the issuance of a policy of insurance on or about November 21, 1911, to said Peter Anderson, a substantial copy of which, it is alleged, is set out in the plaintiff's complaint; admits that the plaintiff is the beneficiary named in said policy and the widow of said deceased; but denies generally each and every allegation contained in the said original complaint, and the said complaint as amended, not specifically admitted or denied in said answer.
The cause was tried to a jury. When the evidence was all in and both sides had rested, the court, on motion of counsel for the defendant, directed the jury to return a verdict for the defendant, “No cause of action.” Plaintiff appeals.
The evidence, without conflict, shows that about eleven o’clock p. m., on the 1st day of Nevember, 1913, approximately two years after the policy was issued, and while it was in full force and effect, the insured, Peter Anderson, near his home in Tooele, Utah, stepped on a cobble rock and sprained his left anide. He arrived home a few minutes after the accident occurred suffering intense pain from the injured ankle. His wife, plaintiff herein, treated the injury by rubbing the ankle and applying hot water and liniments thereon. Anderson suffered much pain during the night, and the next morning his left ankle and leg were much swollen. At this time neither Anderson nor his wife seemed to regard the *90injury as dangerous, and for several days thereafter continued to treat it by bathing it in hot water and applying liniments thereon. It gradually grew worse and more painful. About a week after the accident a doctor was called in to treat the injury. A week later the doctor called and found a slight abrasion in the injured ankle. On his next visit, which was about a week after the second — three weeks after the accident — the abrasion was larger and discharging pus. The doctor testified:
“There was an increase in the swelling and the whole leg became enormous; I couldn’t handle it.”
Mrs. Anderson testified in part as follows:
“I rubbed Snow liniment and other liniments on it, but mostly used hot water * * * but it kept getting worse everyday; it finally went into his knee. * * * We called Doctor Isgren in about a week after the injury. * * * We didn’t call the doctor before because we thought the ankle would get well soon. * * * We had bandaged the anide before the doctor came. * * * About two weeks after the injury a sore was on the ankle bone and it broke; it was a bad looking sore. * * * He couldn’t sleep night or day and the swelling finally went up into his body; up in his side. Mr. Anderson died December 13, 1913.”
Blood poison finally developed, and a few days thereafter Anderson died.
The policy, which was issued November 21, 1911, and which is designated on the face thereof as an industrial policy, “providing indemnity for loss of life, limb, limbs, sight or time by accidental means and for loss of time by sickness,” so far as material here, provides that the company—
“in consideration of the policy premium of $2.00 per month * * * hereby insures Peter Anderson * * * subject to all the agreements and limitations hereinafter contained, * * * against the effects of bodily injuries, caused directly, solely and independently of all causes by external, violent and accidental means (suicide, sane or insane excepted), which bodily injuries or their effects shall not be caused wholly or in part, directly or indirectly by any disease, defect or infirm*91ity, and which shall from the date of the accident result in continuous disability; and also against the effects of sickness, as follows:
"Accident Indemnities
‘ ‘ Section 1. If any loss specified in this section shall result solely and exclusively from such injuries within three months from date of the accident, the company shall be liable only for such loss and will pay for loss of life twelve hundred dollars, principal sum.” [Then follows the amount of indemnity that will be paid the insured in case of the loss of one or more limbs, or the entire loss of the sight of one or both eyes.]
"Loss of Time — Total
‘ ‘ Section 2. If such injuries shall not result in any of the losses above specified, but shall from the date of the accident disable and prevent the insured from performing every duty pertaining to any and every kind of business or occupation, „the company will pay for such total disability, for a period not exceeding twenty-four consecutive months, indemnity at the rate per month of * * * $120.00.” [This section also provides indemnity for a partial loss of time for such injuries.]
Section 3 provides for double indemnity, providing such injuries shall be received while the insured is riding as a passenger in the inclosed part of any railway car, etc.
Section 4 provides for an increase of the amount of indemnities under section 1, after the payment of the third monthly premium.
"Sickness Indemnities
"Loss of Time — Confining Period
‘ ‘ Section 5. If any sickness, contracted and beginning after this policy has been in continuous force for 60 days shall totally disable and prevent the insured from performing any and every duty pertaining to any and every kind of business or occupation and shall necessarily and continuously confine him within the house where he shall be regularly visited by a licensed physician, the company will pay for the period of' *92such confinement after the first week and not exceeding six months, indemnity at the rate per month of $100.00. * * * Full indemnity for loss of time from boils, felons and carbuncles shall be paid regardless of confinement within the house.”
Section 6 provides that:
“The indemnities under sections 2 and 5 of this policy shall be increased ten per cent, if the premiums are paid annually in advance.”
“Agreements”
Paragraph 4 of the agreements provides: “In event of injury, fatal or otherwise, except drowning, of which there shall be no external and visible contusion or wound on the exterior of the body, the body itself in ease of death not to be deemed such mark, or death, disability or loss due partly to injury and partly to disease or bodily infirmity, or due wholly or in part to or resulting directly or indirectly from injury intentionally inflicted upon the insured by any other person, unnecessary exposure to danger, riot, strike, evading arrest, gas, vapor, poison, injury inflicted upon the insured by himself or received by him while insane, or while under the influence of any intoxicant or narcotic, or while violating law, or the rules of a corporation, -or the rules of a public carrier affecting the safety of its passengers, or while on the right of way, bridge, trestle or other property of a railway corporation other than stations, platforms and regular crossings prescribed by law, not being at the time a passenger or employee of such railway in the discharge of duty, or while or in consequence of being in or on or attempting to get in or out of any aerial machine or conveyance; or in event of disability resulting from rheumatism, paralysis, tuberculosis, sciatica, lumbago, hernia, dementia, insanity, venereal disease or chronic infirmity, then in any such case referred to in this paragraph the limit of the company’s liability shall be a sum not exceeding one month’s indemnity as provided in section 5 of this policy.”
Paragraph 6 provides: “Any loss resulting wholly or in part, directly or indirectly, from sunstroke, freezing, carbuncles, boils, felons, abscesses, ulcers, blood poison or septi*93cemia, contact with poisonous or infections substances, lumbago, crick or lame back, or strain of the back shall be considered as resulting from sickness and covered only under section 5 of this policy, the original cause thereof notwithstanding. ’ ’
It was contended in the lower court, and it is contended here on behalf of the respondent, that the death of Peter Anderson was due to septicemia or blood poison, and that the appellant cannot recover because the cause of death comes within paragraph 6 of “Agreements.” On the other hand, counsel for appellant contend that this paragraph has reference to injuries and bodily infirmities only which do not result in death. That is, they take the position that, in cases of this kind, where the insured is accidentally injured and the wound becomes infected and blood poison sets in that does not result in death, the injury and resultant disorders shall be deemed sickness, and recovery for loss of time shall be limited to six months and the indemnity to $100 per month. It will be noticed that paragraph 4 of “Agreements” provides that:
“In event of injury, fatal or otherwise, * * * or death, disability or loss due partly to injury and partly to disease or bodily infirmity, or due wholly or in part to or resulting directly or indirectly from injury intentionally inflicted upon the insured by any other person [specifying certain bodily infirmities and ailments, about 10 in number, and injuries inflicted by different means, about 16 in number], * * * then in any such case referred to in this paragraph, the limit of the company’s liability shall be a sum not exceeding one month’s indemnity as provided in section 5 of this policy” — namely, $100. Paragraph 5, consisting of four lines only, refers to matters not involved in the action. Then follows paragraph 6, under which respondent claims it is exempt from liability for the death of Anderson, the insured. Nothing is said of death in this paragraph, whereas the provisions of paragraph 4, in plain and unequivocal terms, provide that if death results from any of the kinds of accident therein mentioned the company’s liability shall be limited to one month’s *94indemnity ($100), as provided in section 5 of the policy. In construing paragraph 6 of “Agreements,” one should keep in mind section 5 of the policy which provides that:
“If any sickness, * * * shall totally disable and prevent the insured from performing any and every duty pertaining to any and every kind of business or occupation and shall necessarily' and continuously confine him within the house * * * the company will pay for the period of such confinement after the first week not exceeding six months, indemnity at the rate per month of $100.00.” (Italics mine.)
As stated, paragraph 6 of “Agreements” provides that “any loss resulting wholly or in part, directly or indirectly, from” any of the physical ailments or infirmities therein mentioned “shall be considered as resulting from sickness and covered only under section 5 of this policy. ’ ’ Now, section 5 covers and provides for the payment for loss of time only. No indemnity is therein provided for death under any circumstances. Therefore paragraph 6 should be construed the same as if it were incorporated in and made a part of section 5. The term “any loss,” in paragraph 6, evidently refers to loss of time only, because section 5, under which such losses must bo adjusted, refers to and deals with loss of time only. As herein pointed out, the policy provides that, in case of total disability resulting from accidental injury, the insured shall be paid a monthly indemnity at the rate of $120 per month “for a period not exceeding twenty-four months,” and for total loss of time resulting from sickness the insured shall be paid a monthly indemnity at the rate of $100 per month for a period not exceeding six months, and for partial disability from sickness an indemnity of $50 per month for a period of time not exceeding four weeks.
It is generally, if not universally, known that the ailments and infirmities mentioned in paragraph 6 of “Agreements,” none of which are necessarily fatal, often incapacitate the patient who may be afflicted with one or more of them from performing any kind of work or attending to business for a long period of time. The company, no doubt, having this in mind, by pharagraph 6, limited its liability to pay the insured *95for loss of time in such cases to the smaller of the two classes of indemnity. The company having, in plain and unequivocal language in paragraph 4, expressly limited its liability in cases of death resulting from injuries caused by certain kinds of accidents and bodily infirmities, .by classifying such injuries and infirmities as sickness, it may be fairly inferred that if the company had intended in paragraph 6 to classify as sickness injuries caused by accident that became infected with blood poison, and death results, it would have so stated in terms ordinarily plain and free from doubt. As pointed out, paragraph 4 provides that “in event of injury, fatal or otherwise, * * * or death, disability or loss due partly to injury and partly to disease or bodily infirmity,” etc., the company’s liability shall not exceed $100. In view of the plain and unmistakable language thus used in limiting the company’s liability for death resulting from certain kinds of accidents, the writer is of the opinion that if the company intended in paragraph 6 to classify injury by accident when blood poison sets in, and death results, as sickness, it would have used the following language, or its equivalent, namely: “Any loss by death, or otherwise, resulting wholly or in part, directly or indirectly,” etc. The language of paragraph 6, considered and construed in connection with the other provisions of the policy set forth in the foregoing statement of facts, is not free from doubt. It is a well recognized rule of law that when there is any uncertainty as to whether certain words or terms in an insurance policy were intended to be used in an enlarged or restricted sense, or the language used is otherwise susceptible of two constructions, the construction most beneficial to the insured will be adopted. Industrial Mut. Ind. Co. v. Hawkins, 94 Ark. 417, 127 S. W. 457, 29 L. R. A. (N. S.) 635, 21 Ann. Cas. 1029; Continental Casualty Co. v. Colvin, 77 Kan. 561, 95 Pac. 565;, Paul v. Travelers’ Ins. Co., 112 N. Y. 472, 20 N. E. 347, 3 L. R. A. 443, 8 Am. St. Rep. 758; Allen et al. v. St. Louis Ins. Co., 85 N. Y. 473; Travelers’ Ins. Co. v. Ayers, 217 Ill. 391, 75 N. E. 506, 2 L. R. A. (N. S.) 168; 1 Cyc. 243; 1 C. J. 414.
In Richards on Insurance, page 111, the author says:
*96‘ ‘ The contract of insurance being a unilateral contract framed mainly in the interest of insurers, and the insured being compelled to accept the form offered, in order to secure insurance, any ambiguity as to purpose or meaning of its terms * * * will be construed in favor of the insured. ’' [Citing Matthes v. Imperial Acc. Ass’n, 110 Iowa 222, 8 N. W. 484; Janneck v. Met. Life Ins. Co., 162 N. Y. 574, 57 N. E. 182, and many other decisions by both state and federal courts.]
In construing the provisions of a written contract, the meaning of which is doubtful, it is well to keep in mind the relation of the parties to the contract, and the object sought to be accomplished by it. It is plain that the policy under consideration was intended to accomplish two purposes, namely (1) to indemnify the insured for loss, if any should result, from accidental'injury, and (2) to indemnify the beneficiary in case the insured should, within^ a certain period of time, die from such injury.
As I have pointed out, paragraph 6 of “Agreements” provides, in part, that any loss resulting wholly or in part, directly or indirectly, from blood poison, lumbago, lame back, or strain of the back, etc., shall be considered as resulting from sickness. By giving this paragraph the construction contended for by respondent, namely, that there shall be no indemnity for death resulting from accidental injury where the wound becomes infected with septicemia or blood poison, or where one or more of the other ailments mentioned in the paragraph contributes directly or indirectly to the death of the insured, it necessarily follows that the Company is practically immune from liability for death resulting from accidental injury, unless death occurs with the happening of the accident. It is a matter of common knowledge that a wound, not necessarily fatal, will ordinarily heal and the injured party recover, unless the wound becomes infected by poisonous bacteria entering it, and septicemia or blood poison sets in. Furthermore, under such circumstances, in cases where the injury is fatal and there is absolutely no chance for recovery if the wound becomes infected and septicemia or blood poison sets in, and death is thereby hastened and the life of the insured shortened by any appreciable length of time, if only for an *97hour, no indemnity for death can be recovered, and if death shall occur within a week from the time of the accident no recovery at all can be had. As stated by counsel in their brief, a construction that will produce such unfair and unreasonable results will make of the policy a “fraud and a swindle.” This, the inevitable conclusion regarding the unreasonableness of the policy if paragraph 6 shall be given the construction contended for by respondent, is not and cannot be overcome and explained away by the mere ipse dixit that it is “without merit.”
To further illustrate the unconseionableness of the policy when so construed: Suppose a party carrying this form of accident policy is run down by a locomotive, street car, truck, automobile, or by a vehicle of any kind, or otherwise receives accidental injuries, some of which are necessarily fatal, and death occurs a short time thereafter; that one of the minor injuries received is a “strain of the back” which, in and of itself, is not fatal, but it, nevertheless, is shown to be a contributing cause of the death of the insured to the extent only of hastening it by an appreciable period of time; and, further, suppose a policy holder is stricken, but not fatally, with an acute attack of lumbago, and while so afflicted he is accidentally and fatally injured, and, in the course of three or four weeks thereafter, he dies from the injuries, and it is made to appear that while the lumbaginous affliction was not necessarily, or even probably, fatal, it was, however, a contributing cause of the death to the extent of bringing it on a few days, or, for that matter, a few hours sooner than it otherwise would have occurred. In either of the eases suggested the company would be liable for loss of time only as provided in section 5 of the policy, and, if death should occur within a week after the injuries were received, the company would not be liable for any sum whatever. It is a familiar rule of construction that where a contract is susceptible of two constructions, one of which makes the contract fair and reasonable, and the other makes it unfair and unreasonable, the former should be adopted. ■ 2 Page, Contracts, Section 1121.
Attention is called by counsel for respondent in their *98printed brief to the premium of $2 per month ($24 per year) paid by Anderson, and they refer to it as a.cheap insurance. They then proceed to argue that because of this (alleged) low rate of insurance the company, by paragraphs 4 and 6, limited its liability for losses resulting from certain kinds of ailments and infirmities therein mentioned. The price of this kind of insurance ($2 per month) is also referred to in the opinion written by the Chief Justice, for the purpose of illustrating the alleged reasonableness of the policy as therein construed. The price paid by Anderson for the policy is not in controversy and hence is not relevant to any issue in the case. But since the question has been injected into the case for the purpose mentioned, and thereby given the same dignity as the material issues presented by the pleadings, I shall briefly refer to it.
The contract, as an accident insurance policy, is not at all attractive, even though it were construed so as to permit Mrs. Anderson to recover the death indemnity therein provided. Giving it the construction contended for by the company, as an accident policy it may well be characterized as a “swindle and a fraud, ’ ’ because, when so contrued, the insured does not get the protection against accidental injury which laymen of ordinary intelligence have a right to expect. That is in effect conceded. It has been suggested that “it may well be that Mr. Anderson expected more in case he was accidentally injured, ” than the infinitesimal amount, if anything, the company is willing to pay. Now, if Mr. Anderson did expect more — which I think he had a right to do — his expectation in that regard must have been created or induced by the terms of the policy as he understood them. If the policy is susceptible of a reasonable construction that would justify such expectation on his part — and I submit that it is — it should, under practically all of the authorities, be so construed. By giving the policy the construction contended for by the company, and then comparing it with accident insurance policies written by other companies, it might, and probably would, develop that instead of being a cheap policy, as suggested, it is, because of the restrictions and limitations therein provided, one of the most expensive and unsatisfactory accident policies offered *99to the public. In. fact, when so tested, it might, and probably would, be found that as an accident insurance policy it is dear at any price, because such construction makes of the policy a most viciously deceptive and misleading one, especially to the ordinary layman. It would tax to the utmost the ingenuity and legal acumen of an astute lawyer to draft a policy that would, upon a hasty and casual examination, such as laymen usually give contracts of this kind when entering into them, appear more plausible and fair to the insured on the one hand, and, on the other, impose less risk on the company issuing it, and give less protection to the insured for the premium paid, than the policy in the case at bar. It is a safe prediction that the agents and solicitors of the company will, in the future, be able to induce but few, if any, people who familiarize themselves with this case, to accept this form of policy, notwithstanding the company may be represented as being, in a sense, a philanthropic institution, because it offers this kind of accident insurance to the public, and attention called to the fact that the policy, as judicially construed, is fair, just, and reasonable.
Cary v. Preferred Accident Ins. Co., 127 Wis. 67, 106 N. W. 1055, 5 L. R. A. (N. S.) 926, 115 Am. St. Rep. 997, 7 Ann. Cas. 484, was an action on an accident insurance policy in which the beneficiary recovered judgment. The policy insured Cary “against the effects of bodily injury caused solely by external, violent and accidental means. ’ ’ The policy provided that “if death shall result from such injury within ninety (90) days from the date thereof, the company will pay the sum of $5,000” to the beneficiaries designated in the policy. It also provided that:
"This insurance does not cover * * * any case of disability or death whatever, except where the claimant shall furnish to the company direct and positive proof that such disability or death resulted proximately and solely from accidental causes.” (Italics mine.)
The court, in the course of a clear, able, and well-considered opinion, says:
“There is no controversy but that Mr. Cary sustained an injury to his right leg which caused an abrasion of the shin, that bacteria, causing *100septicemia or blood poisoning, entered his system through such abrasion, and that his death resulted therefrom.”
The court, after lucidly and somewhat elaborately discussing the meaning and application of the terms “proximately and solely,” as they are used in the policy, to which discussion we invite and direct attention, makes, among others, the following observations:
“The policy exempted the defendant from any liability for any injury 'resulting from any poison or infection, or from anything accidentally or otherwise taken, administered, absorbed, or inhaled.’ Exemption from liability is claimed under this provision. * * We have shown that the infection which produced the septicemia, which the jury found was the 'immediate cause’ of death, cannot be held to be its proximate cause, and therefoi’e it does not come within the terms of this exemption. * * * The facts as found exclude the idea that Mr. Cary was afflicted with any bodily infirmity or disease other than septicemia induced by bacterial infection entering through the abrasion of the skin. The exemption manifestly cannot apply to this bodily infirmity or disease, the result of tho accident; for, if it were treated as within the exemption, then it would he difficult to conceive of liability under any circumstances under insurance against effects of bodily mjwry ca/used solely by external, violent, and accidental means. In the very nature of things, injury resulting from such an accident must be accompanied by some bodily infirmity in the general sense, and probably by disease in some form and degree, which in some measure contributes to the resulting disability or death.” (Italics mine.)
And the court concludes:
''We are satisfied that the jury were well warranted in their conclusion that Mr. Cary’s death resulted proximately and solely from his accidental falling on the floor.” (Italics mine.)
The jury in that case found, and the court sustained the finding, that Cary’s death resulted solely from the accidental injuries he received in his fall on the floor. Now, if the injury received — the abrasion of the skin — was the sole cause of death in that ease, it necessarily follows that the sprained ankle in the case at bar was the sole cause of Anderson’s death. And the weight of recent authorities is to the effect that where an injury is inflicted and other ailments, disorders, and infirmi*101ties resulting therefrom contribute in producing disability or death, the primary injury — the one first inflicted — is not only. the proximate, but is, in law, the sole cause of such disability or death. To hold otherwise is to make the policy under consideration, and similar policies, a fraud on the public.
The case of Continental Casualty Co. v. Colvin, supra, was an action on an accident insurance policy which provided for indemnity in case the insured should die from accidental injuries. The policy, among other things, recited:
“ (1) ‘In the event that said insured, while the policy is in. force, shall receive personal bodily injury, which is effected directly and indirectly and independently of all other causes, through external, violent and purely accidental means (suicide, sane or insane, not included), and which causes at once total and continuous inability to engage in any labor or occupation. ’
“ (2) ‘If, within ninety days from the date of the accident any one of the following losses shall result necessarily and solely from such injury: [enumerating the losses.] * * * ’
“ (3) ‘Where the loss is occasioned or contributed to in any way by erysipelas, blood poisoning or infection; then and in all eases referred to in this paragraph B of part III, the amount payable shall be one-fourth of the amount which otherwise would (be payable under this policy.’ ” (Italics mine.)
In that ease the insured was accidentally injured January 9th, and died March 7, 1905. At the time of the accident he was employed as a “boiler washer’s helper” by a railway company and continued to perform his duties, with the exception of six days, until January 29th. On February 16th, the insured underwent an operation by which it was ascertained that his chest cavity contained an accumulation of pus which was liberated and the cavity drained. The physicians who performed the operation testified in part that “such pus was caused from pus producing germs; that the process by which these germs come in contact with the inflamed tissue is, or may be called, infection”; that “the inflammation and pus *102present in the cavity contributed to some extent to the death of the insured.” The company denied liability on the ground that the injury was one not within the terms of the policy for the reasons: (1) It did not cause at once total and continuous disability to engage in any labor or occupation; (2) that the death of the insured was not caused “necessarily and solely from such injury”; (3) that “death was caused in part by infection.” On each of these propositions the court declined to follow the strict construction contended for by the company, and affirmed the judgment which was in favor of the plaintiff. Numerous decisions supporting the conclusions announced are cited in the opinion. The court, in the course of the opinion, says:
“It is further contended that the death of the insured was not caused solely by the injury, but resulted in part by infection, by pneumonia, and other causes which under the terms of the policy would prevent any recovery, or at least would reduce the amount which the beneficiary was entitled to recover to one-fourth of the principal sum named in the policy. And injury may be said to be the sole producing cause of death when it stands out as the predominating factor in the production of the result. It need not be so violent and virulent as to have necessarily and inevitably produced the result regardless of all other circumstances and conditions. The active efficient cause that sets in motion a' train of events which bring about a result without the intervention of any force from a new and independent source may be regarded as the direct and proximate cause. If the immediate cause of death is a disease produced wholly by an injury, the death must be attributable to the injury and not to the disease. In this case, the insured was a strong young man in vigorous-health at the time he received the injury, and his condition thereafter was clearly traceable to the injury as the effective and producing cause thereof; it must, therefore, be held that the injury was the sole cause of his death.” (Italics mine.)
So, in. this case, as hereinbefore stated, under the great weight of authority, the injury received by Peter Anderson, the insured, was, in a legal sense, the sole cause of his death.
In view that the judgment in this case is to be affirmed and the policy given a construction that makes it, in a moral and commercial, but not in a legal, sense, a cheat and a fraud, I submit that the defective state of our laws governing and regulating insurance companies that makes it possible for widows *103and orphans to be thus defrauded should be called to the attention of the Legislature as provided by our Constitution (article 8, section 22). To send three-card monte sharks, promoters of pooling devices, of fake horse races, bunko steerers, and other professional crooks and grafters to the penitentiary for plying their trade, and permit an insurance company to defraud the public under the guise of honest business and fair dealing with the kind of insurance under consideration, is an unfair and unjust discrimination of the law against wrongdoers, especially in view of the fact that of the two classes of wrongdoers the insurance company is the more reprehensible, because the victims of the gamblers and professional crooks referred to are usually men who are generally, if not universally, in a certain sense wrongdoers- themselves by becoming involved in the criminal transactions by which they are defrauded and robbed, whereas the victims of the insurance company are often, as in this case, either widows or orphan children entirely innocent of wrongdoing concerning the transactions by which they are ultimately made victims. And since the courts are unable, under the present state of the law, to give them the protection to which they are morally, but not legally, entitled, the Legislature will, no doubt, when its attention is called to the matter in the manner suggested, supply the needed legislation, and justice will no longer in this particular kind of a case remain in this state a delusion and a mockery.